Case 3:18-cv-15183-BRM-TJB Document 112 Filed 03/04/21 Page 1 of 6 PageID: 937




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 ARLEEN L. MOORE,                                      Civil Action No. 18-15183 (BRM)

                   Plaintiff,

        v.                                               MEMORANDUM OPINION

 GTECH CORPORATION, et al.,

                  Defendants.


BONGIOVANNI, United States Magistrate Judge

       Currently pending before the Court is Plaintiff Arleen L. Moore’s (“Plaintiff’s”) motion

to amend the pleadings. (Docket Entry Nos. 97, 104). Defendants IGT Solutions a/k/a GTech

Corporation, et al., (“Defendants”) have opposed Plaintiff’s motion on futility grounds. The

Court has fully reviewed the arguments made in support of and in opposition to Plaintiff’s

motion. The Court considers Plaintiff’s motion to amend without oral argument pursuant to

L.Civ.R. 78.1(b). For the reasons set forth more fully below, Plaintiff’s motion to amend is

DENIED.

I.     Background and Procedural History

       In October/November 2017, Plaintiff purchased several “200 Million Cash Bonanza”

instant scratch-off lottery tickets. (Am. Compl. ¶ 7; 2 Am. Compl ¶ 6). When she attempted to

redeem the tickets in May 2018, Ticket No. 17 produced a validation receipt with the words “File

Claim” on it, although she alleges that it “redeemed as a winner.” There was no prize amount

listed on the receipt or the word “Jackpot.” (Am. Comp. ¶ 8; 2 Am. Compl. ¶ 7, Ex. C). Plaintiff

concedes that there were also no numbers matching a winning number or matching symbols on

Ticket No. 17. (2 Am. Compl. ¶ 9).
Case 3:18-cv-15183-BRM-TJB Document 112 Filed 03/04/21 Page 2 of 6 PageID: 938




       On May 21 and 23, Plaintiff alleges the Lottery Commission call center was contacted and

stated that Ticket No. 17 was a winner. (Am. Compl. ¶¶ 9, 10; 2 Am. Compl. ¶¶ 8, 9). When asked

how much the prize was, the call center representative stated, “Look at the ticket and see what

‘numbers’ or ‘symbols match’ and you’ll see the value that correlates.” (Am. Compl. ¶ 10; 2 Am.

Compl. ¶ 9). As Plaintiff states, “However, the ticket in question failed to contain any ‘matching

number’ or ‘matching symbols.” Id. On its face, the ticket was not a winning ticket.

        Nevertheless, on June 19, 2018, Moore filed a claim with the New Jersey Lottery

(“Lottery”) to receive one of the three $5 million “Jackpot” prizes for this particular scratch-off

game. (Am Compl. ¶ 11; 2 Am. Compl. ¶ 10). After investigating, the Lottery informed Plaintiff

that Ticket No. 17 was not a winning ticket. (Am Compl. ¶ 12; 2 Am. Compl. ¶ 11).

       Plaintiff sought administrative review by the Executive Director of the Lottery on August

18, 2018. (Am Compl. ¶ 18; 2 Am. Compl. ¶ 20). On October 9, 2018, the Lottery notified Plaintiff

of its decision (“Initial Decision”) that both its investigation and a ticket reconstruction from the

ticket’s manufacturer confirmed that Ticket No 17 was not a winning ticket and the “File Claim”

message Plaintiff received when she redeemed the ticket did not mean that it was a winning ticket

because it did not include a prize or dollar amount. (Am Compl. ¶¶ 22-25; 2 Am. Compl. ¶¶ 24-

27). All of Plaintiff’s other winning tickets from this book of scratch-off tickets received validation

receipts indicating a prize amount, and the Lottery paid a total of $435 to Plaintiff. (Am Compl. ¶

15 n.4; 2 Am. Compl. ¶ 13).

       The Lottery has regulations providing procedures to follow to claim prizes, and in the event

of a dispute, “the Director shall treat the matter as a contested case within the meaning of the [New

Jersey] Administrative Procedures Act.” N.J. Admin. Code § 17:20-3.1(a). After Plaintiff

disputed the Lottery’s Initial Decision, the Executive Director of the Lottery held a hearing on
Case 3:18-cv-15183-BRM-TJB Document 112 Filed 03/04/21 Page 3 of 6 PageID: 939




April 18, 2019 and August 23, 2019. (See Docket Entry No. 95 at 4). On January 15, 2020, the

Executive Director issued Lottery’s final decision finding that Ticket No. 17 was not a winning

ticket and denying payment of the $5 million prize. Id. at 12-13, 18-20. This decision was a final

agency action, and Plaintiff did not appeal the decision within the required 45-day period or

subsequently. N.J. Admin. Code. § 52:14B-12 (“Whenever under statute or agency rule there is a

mode of administrative review within an agency, such review shall remain unimpaired and any

judicial review shall be from the final action of the agency.”); N.J. Ct. R. 2:4-1(b).

       After Plaintiff filed her Complaint in this matter, the third and last remaining “Jackpot”

ticket was redeemed and validated. On November 5, 2020, the Lottery paid out the final $5 million

prize in the scratch-off game. These facts are a matter of public record, with the information

available on the Lottery’s website. (Carey Decl., Docket Entry No. 107-1, ¶¶ 5-8).

       In response to the Court’s Order that Plaintiff explain the proposed amendments to her

Amended Complaint (Docket Entry No. 103), Plaintiff filed Docket Entry No. 104. Plaintiff seeks

to add Eileen Sadlik, a Lottery employee, as a defendant. She also seeks to add allegations against

Defendants under the New Jersey Product Liability Law for manufacturing a defective ticket and

claims based in negligence, breach of contract, and a conspiracy among the Defendants to

fraudulently identify Ticket No. 17 as a non-winning ticket. She alleges that Defendants were

unjustly enriched by their actions.

II.    Analysis

       A. Standard of Review

       Pursuant to Rule 15(a)(2), leave to amend the pleadings is generally granted freely. See

Foman v. Davis, 371 U.S. 178, 182 (1962); Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000).

Nevertheless, the Court may deny a motion to amend where there is “undue delay, bad faith or
Case 3:18-cv-15183-BRM-TJB Document 112 Filed 03/04/21 Page 4 of 6 PageID: 940




dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of the amendment.” Foman, 371 U.S. at 182; see Shane v. Fauver, 213

F.3d 113, 115 (3d Cir. 2002). However, where there is an absence of undue delay, bad faith,

prejudice or futility, a motion for leave to amend a pleading should be liberally granted. Long v.

Wilson, 393 F.3d 390, 400 (3d Cir. 2004). Here, the Court focuses on futility because that is the

basis for Defendants’ opposition.

        An amendment is futile if it “is frivolous or advances a claim or defense that is legally

insufficient on its face.” Harrison Beverage Co. v. Dribeck Imp., Inc., 133 F.R.D. 463, 468

(D.N.J. 1990) (internal quotation marks and citations omitted). To determine if an amendment is

“insufficient on its face,” the Court utilizes the motion to dismiss standard under Rule 12(b)(6)

(see In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002); Alvin, 227 F.3d at 121)

and considers only the complaint, exhibits attached to the complaint, matters of public record,

and undisputedly authentic documents if the party’s claims are based upon same. See Pension

Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993).

        To determine if a complaint would survive a motion to dismiss under Rule 12(b)(6), the

Court must accept as true all the facts alleged in the pleading, draw all reasonable inferences in

favor of the plaintiff, and determine if “under any reasonable reading of the complaint, the

plaintiff may be entitled to relief.” Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008). “[D]ismissal is appropriate only if, accepting all of the facts alleged in the [pleading] as

true, the p[arty] has failed to plead ‘enough facts to state a claim to relief that is plausible on its

face.’” Duran v. Equifirst Corp., Civil Action No. 2:09-cv-03856, 2010 WL 918444, *2 (D.N.J.

March 12, 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Put simply,
Case 3:18-cv-15183-BRM-TJB Document 112 Filed 03/04/21 Page 5 of 6 PageID: 941




the alleged facts must be sufficient to “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

focus is not on “‘whether a plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.’” Bell Atl. Corp., 550 U.S. at 563 n.8 (quoting Scheuer v.

Rhoades, 416 U.S. 232, 236 (1974)). Additionally, in assessing a motion to dismiss, while the

Court must view the factual allegations contained in the pleading at issue as true, the Court is

“not compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007).

       B. Discussion

       Plaintiff seeks to amend her Amended Complaint to add another Lottery employee as a

defendant and claims under the New Jersey Product Liability Law, negligence, breach of

contract, fraud, conspiracy, and unjust enrichment that all stem from the basic dispute over

whether Ticket No. 17 is a winning ticket. Defendants argue that the proposed amended

complaint is futile because:

               (1) THE EXECUTIVE DIRECTOR OF THE NEW JERSEY
               LOTTERY DETERMINED BY FINAL DECISION AND
               ORDER THAT TICKET NO. 17 IS NOT A WINNING TICKET,
               AND (2) IT IS PUBLIC RECORD THAT EACH OF THE
               THREE “JACKPOT” TICKETS HAS BEEN CLAIMED BY THE
               TICKET HOLDER, AND PROCESSED AND PAID BY THE
               NEW JERSEY LOTTERY

(Def. Brief, Docket Entry No. 110, at 12).

       The New Jersey Lottery is a state agency that has procedures under the New Jersey

Administrative Procedures Act to govern how lottery tickets, including Ticket No. 17, are

validated and how to handle disputes that arise over whether a ticket is a winner. See N.J.

Admin. Code § 17:20-3.1(a). The Lottery investigated Plaintiff’s claim, held hearings when
Case 3:18-cv-15183-BRM-TJB Document 112 Filed 03/04/21 Page 6 of 6 PageID: 942




Plaintiff protested the initial claim denial that allowed her the opportunity to present evidence,

and issued a final decision that included details about the reasons for the denial. Plaintiff had 45

days to appeal the Lottery’s final decision and did not.

       While the Court takes notice of the fact that three “Jackpot” tickets have now been

validated and paid out by the Lottery, indicating that Plaintiff’s ticket was not one of the three

“Jackpot” tickets produced for this game, the Court is more persuaded by the insufficiency of

Plaintiff’s claims based on the facts as alleged. Plaintiff admits that Ticket No. 17 is not a

winner on its face. There are no matching numbers or symbols. Unlike her other winning

tickets, the validation receipt did not indicate a prize amount. Even the alleged calls where

Lottery representatives said the ticket was a winner did not indicate that she had won a certain

dollar amount or that she had a winning “Jackpot” ticket and instead directed her to look to the

matching numbers or symbols on the ticket – of which there were none. As indicated above, the

Court is not “compelled to accept unwarranted inferences [or] unsupported conclusions . . .

disguised as factual allegations.” Baraka, 481 F.3d at 211. Plaintiff’s alleged facts do not

support any plausible claim to a winning ticket.

       As a result, the Court finds that Plaintiff’s motion to amend is futile.

III.   Conclusion

       For the reasons stated above, Plaintiff’s motion to amend is DENIED. An appropriate

Order follows.

Dated: March 4, 2021


                                              s/ Tonianne J. Bongiovanni
                                              HONORABLE TONIANNE J. BONGIOVANNI
                                              UNITED STATES MAGISTRATE JUDGE
